DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-7 and 10-22 are currently pending.
Claims 8, 9, 23, and 24 are canceled.

Claim Objections
Claim 22 is objected to because of the following informalities: claim 22 recites “on it”.  For clarity, the claim should recite what it is and not just recite “it”, as it is broad enough to encompass numerus things.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO 2008/041224 (hereinafter, WO-224).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).



    PNG
    media_image1.png
    8
    4
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    8
    4
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    8
    4
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    8
    4
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    791
    673
    media_image2.png
    Greyscale


Re Clm 1: WO-224 discloses a fixing ring (14, see Figs. 1-7 and above), which can be screwed onto a hose in such a way that an outside of the fixing ring is freely accessible and an inside is in contact with the hose (14 is made to or is capable of being screwed onto a hose in such a way that an outside of the fixing ring is freely accessible and an inside is in contact with the hose), wherein the inside comprises a threaded region (the region containing  2001) having a cylindrically shaped internal thread (where cylindrically is being defined as relating to the form of a cylinder; and WO-224’s internal thread relates to a cylinder in shape) and the fixing ring comprises a holder (1002 which includes 1002’)  formed by a conically tapering end (see above) outside the threaded region (see above), the holder  having an inner diameter (at 1002’) smaller than the inner diameter (at least at the diameter at the root of the thread) of the internal thread (see above), wherein a circumferential elevation (at 6999) is arranged in the conically tapering end (see above), and wherein the internal thread is adapted to enable the hose, after being pushed onto a connector, to be pressed against the connector and, by pressing the internal thread into an outside portion of the hose, to enable the hose to be pressed against the connector, at least over a partial section of the connector (the internal thread is made to or is capable of enabling the hose, after being pushed onto a connector, to be pressed against the connector and, by pressing the internal thread into an outside portion of the hose, to enable the hose to be pressed against the connector, at least over a partial section of the connector).
It is noted that the claim is only drawn to the sub-combination element of the fixing ring and not the hose or the connector, emphasis added, and such is evident by the preamble of the claim which recites “A fixing ring, which can be…” and the body of the claim which recites “wherein the internal thread is adapted to enable…”.  WO-224 discloses all the claimed structures of the fixing ring, emphasis added, according, the fixing ring disclosed by WO-224, which contains all the claimed structural elements of the fixing ring, is thus, made to or is capable of interacting with a hose or hose and connector in the intended use manner set for in the claim.  Applicant is reminded that an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), and that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Again, the claim is only positively setting forth the sub-combination element of the fixing ring, and only the fixing ring.
Re Clm 2: WO-224 discloses wherein the fixing ring in one piece (see above). 
Re Clm 3: WO-224 discloses wherein the internal thread is shaped in a partially conical manner (such as at 2001).  


    PNG
    media_image3.png
    691
    696
    media_image3.png
    Greyscale


Re Clm 4: WO-224 discloses a drive profile (at 3001) on the outside of the fixing ring (see above).  
Re Clm 5: WO-224 discloses wherein the drive profile comprises two parallel stop surfaces (at 4001) for an open-ended spanner (two parallel stop surfaces are made to or are capable of receiving an open-ended spanner).  
Re Clm 6: WO-224 discloses wherein the drive profile comprises wings (5001) for screwing-on by hand (the wings are made to or are capable of being screwing-on by hand).  
Re Clm 7: WO-224 discloses wherein the fixing ring manufactured from a plastic (see [022]).  
Re Clm 10: WO-224 discloses wherein the elevation (at 6999) comprises a ramp (formed from 7000 and 7000’) on one side in extension direction of the hose (see above, the ramp on one side is made to or is capable of being in an extension direction of the hose).
Re Clm 11: WO-224 discloses wherein the ramp falls away radially outwards in direction of the thread (see above).  
Re Clm 12: WO-224 discloses wherein the ramp rises radially inwards in direction of the thread (see above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2014/0353965), (hereinafter, Inoue) in view of WO 2008/041224 (hereinafter, WO-224).

Re Clm 1: Inoue discloses a fixing ring (5, and see Figs. 7-11), which can be screwed onto a hose in such a way that an outside of the fixing ring is freely accessible and an inside is in contact with the hose (5 is made to or is capable of being screwed onto a hose in such a way that an outside of the fixing ring is freely accessible and an inside is in contact with the hose), wherein the inside comprises a threaded region (the region containing 7) having a cylindrically shaped internal thread (where cylindrically is being defined as relating to the form of a cylinder; and Inoue’s internal thread relates to a cylinder in shape), and wherein the internal thread is adapted to enable the hose, after being pushed onto a connector, to be pressed against the connector and, by pressing the internal thread into an outside portion of the hose, to enable the hose to be pressed against the connector, at least over a partial section of the connector (the internal thread is made to or is capable of enabling the hose, after being pushed onto a connector, to be pressed against the connector and, by pressing the internal thread into an outside portion of the hose, to enable the hose to be pressed against the connector, at least over a partial section of the connector).
Inoue fails to disclose the fixing ring comprises a holder formed by a conically tapering end outside the threaded region, the holder  having an inner diameter smaller than the inner diameter of the internal thread, wherein a circumferential elevation is arranged in the conically tapering end.
However, WO-224 has is a tubular member retaining means and a means which is inserted into the tubular member retaining means, similar to Inoue.  WO-224 illustrates a holder with an inner diameter smaller than an inner diameter of an internal thread.  
Accordingly, WO-224 teaches a holder (1002 which includes 1002’)  formed by a conically tapering end (see above) outside the threaded region (see above), the holder  having an inner diameter (at 1002’) smaller than the inner diameter (at least at the diameter at the root of the thread) of the internal thread (see above), wherein a circumferential elevation (at 6999) is arranged in the conically tapering end (see above).  The structural configuration of WO-224 could provide a means to apply pressure to an external portion of a hose to aid in restraining the hose, alternatively, to provide a structural element which would have yielded the same predictable result of forming a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Inoue, to have included the fixing ring comprises a holder formed by a conically tapering end outside the threaded region, the holder  having an inner diameter smaller than the inner diameter of the internal thread, wherein a circumferential elevation is arranged in the conically tapering end, as taught by WO-224, for the purpose of providing a means to apply pressure to an external portion of a hose to aid in restraining the hose, alternatively, to provide a structural element which would have yielded the same predictable result of forming a leak free joint.
It is noted that the claim is only drawn to the sub-combination element of the fixing ring and not the hose or the connector, emphasis added, and such is evident by the preamble of the claim which recites “A fixing ring, which can be…” and the body of the claim which recites “wherein the internal thread is adapted to enable…”.  Inoue as modified by WO-224 discloses all the claimed structures of the fixing ring, emphasis added, according, the fixing ring disclosed by WO-224, which contains all the claimed structural elements of the fixing ring, is thus, made to or is capable of interacting with a hose or hose and connector in the intended use manner set for in the claim.  Applicant is reminded that an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), and that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Again, the claim is only positively setting forth the sub-combination element of the fixing ring, and only the fixing ring.
Re Clm 2: Inoue as modified by WO-224 above, discloses the limitations wherein the fixing ring (5) is in one piece (see Figs. 7-11).  
Re Clm 3: Inoue as modified by WO-224 above, discloses the limitations wherein the internal thread (7) is shaped in a partially conical manner (see Figs. 7-11).


    PNG
    media_image4.png
    652
    507
    media_image4.png
    Greyscale


Re Clm 4: Inoue as modified by WO-224 above, discloses a drive profile (3001) on the outside of the fixing ring (see Fig. 7 and above).  
Re Clm 5: Inoue as modified by WO-224 above, discloses wherein the drive profile comprises two parallel stop surfaces (at 4001) for an open-ended spanner (two parallel stop surfaces are made to or are capable of receiving an open-ended spanner).  
Re Clm 6: Inoue as modified by WO-224 above, discloses wherein the drive profile comprises wings (5001) for screwing-on by hand (the wings are made to or are capable of being screwing-on by hand).  
Re Clm 7: Inoue as modified by WO-224 above, discloses wherein the fixing ring is manufactured from a plastic (see [0038]).  
Re Clm 10: Inoue as modified by WO-224 above, discloses wherein the elevation (at 6999) comprises a ramp (formed from 7000 and 7000’) on one side in extension direction of the hose (see above, the ramp on one side is made to or is capable of being in an extension direction of the hose).
Re Clm 11: Inoue as modified by WO-224 above, discloses wherein the ramp falls away radially outwards in direction of the thread (see above).
Re Clm 12: Inoue as modified by WO-224 above, discloses wherein the ramp rises radially inwards in direction of the thread (see above).
Re Clm 13: Inoue as modified by WO-224 above, discloses at least one elastic hook (22, (see Figs. 7-11, and [0038]).  
Re Clm 14: Inoue as modified by WO-224 above, discloses the fixing ring (2 of 10) comprises a scale (scale being defined as a set of marks on a piece of equipment used for measuring something; accordingly the 11s are the marks on 4 and 4 is part of 2 and the scale can be used for measuring relative position).  
	Re Clm 15: Re Clm 13: Inoue as modified by WO-224 above, discloses, discloses an arrangement consisting of comprising a hose (P and see [0012, 0038, 0044, 0057] and claim 1) and a the fixing ring (see claim 1) according to claim 1, wherein the outside of the hose is produced from a softer material than the internal thread of the fixing ring ([0038]), wherein the hose comprises a threadless surface (prior to assembly or outside the joint) and wherein the fixing ring is screwed onto the hose ([0059]).
Re Clm 16: Re Clm 13: Inoue as modified by WO-224 above, discloses that the hose (P) is a made out of a material ([0038] indicates that the pipe is made out of a resin but is silent as to the specific type of resin).
Inoue as modified by WO-224 above fails to disclose PVC material.
PVC materials are readily available, abrasion resistance, lightweight, have good mechanical strength and toughness.  PVC materials can be used for the purpose of reducing weight, increasing the strength to weight ratio of a structure, improving abrasion resistance and increasing the toughness of the structure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Inoue as modified by WO-224, to have employed PVC material in a PVC hose, for the purpose of providing a means of reducing weight, increasing the strength to weight ratio of a structure, improving abrasion resistance and increasing the toughness of the structure.  Additionally, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re Clm 17: Inoue as modified by WO-224 above, discloses wherein the thread is cut at least partially into the hose (see Figs. 7-11, and [0038]).
The recitation “cut” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 18: Inoue as modified by WO-224 above, discloses wherein the thread, at least in sections, is not cut into the hose, but only pressed against the hose (see Fig. 10, during assembly).  
Re Clm 19: Inoue as modified by WO-224 above, discloses wherein the connector (2) is arranged in the hose (via 4).  
Re Clm 20: Inoue as modified by WO-224 above, discloses wherein the connector (2) comprises at least one circumferential ramp (at the outer end or 4).  
Re Clm 21: Inoue as modified by WO-224 above, discloses wherein the connector (2) and the fixing ring (5) cooperate in a snap-in manner (2 and 5 are made to or are capable of cooperate in a snap-in manner at Z).  
The recitation “snap-in manner” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 22: Inoue as modified by WO-224 above, discloses wherein a pointer (the end of 5 at 22) and a scale (scale being defined as a set of marks on a piece of equipment used for measuring something; accordingly the 11s are the marks on 4 and 4 is part of 2 and the scale can be used for measuring relative position) are arranged on it (10) in such a manner that when the fixing ring (5) is pushed onto the connector (2) the pointer is moved relative to the scale (when the fixing ring is pushed onto the connector the pointer is made to or is capable of moving relative to the scale). 

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. 
Applicant argues, on page 9, line 3 through page 11 line 3, that WO-224 (for the 35 U.S.C. 102(a)(1) and/or 102(a)(2) rejections) fails to be adapted for pressing a hose, which has been pushed onto a connector, against the connector and, by pressing the thread into the outside of the hose, to press the hose against the connector, at least over a partial section of the connector, and that WO-224 fails to disclose or suggest a fixing ring with a cylindrically shaped internal thread, which makes it possible to press a hose, which has been pushed onto a connector, against the connector and, by pressing the thread into the outside of the hose, to press the hose against the connector, at least over a partial section of the connector.
This is not persuasive.
It is noted that claim 1 is only drawn to the sub-combination element of the fixing ring and not the hose or the connector, emphasis added, and such is evident by the preamble of the claim which recites “A fixing ring, which can be…” and the body of the claim which recites “wherein the internal thread is adapted to enable…”.  WO-224 discloses all the claimed structures of the fixing ring, emphasis added, according, the fixing ring disclosed by WO-224, which contains all the claimed structural elements of the fixing ring, is thus, made to or is capable of interacting with a hose or hose and connector in the intended use manner set for in the claim.  Applicant is reminded that an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), and that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Again, the claim is only positively setting forth the sub-combination element of the fixing ring, and only the fixing ring.
Additionally, WO-224 discloses a threaded region (the region containing  2001) having a cylindrically shaped internal thread, where cylindrically is being defined as relating to the form of a cylinder; and WO-224’s internal thread relates to a cylinder in shape.
On page 10 in the last three lines applicant alludes to the 35 U.S.C. 103 rejection but makes no specific arguments directed towards said rejections, accordingly, there rejections stand.
All claims not specifically argued will stand or fall with the claim(s) from which they depend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
05/06/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679